

SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”), is dated as of December 18, 2009,
made by LAS VEGAS GAMING, INC., a Nevada corporation (the “Grantor”), in favor
of Gaming Arts, LLC, a Nevada limited liability company (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Grantor is party to a certain Asset Purchase Agreement dated August
19, 2009 between the Grantor and the Lender, pursuant to which the Lender bought
certain assets from the Grantor.
 
WHEREAS, the Grantor has agreed to execute and deliver this Agreement to grant
the security interests described herein;
 
NOW, THEREFORE, in consideration of a $26,443 loan made by the lender to the
Grantor on December 18, 2009, hereby agrees with the Lender as follows:
 
AGREEMENT
 
SECTION 1.    Grant of Security Interest.  To secure the prompt, punctual, and
faithful performance of this loan, the Grantor hereby grants to the Lender, for
the benefit of the Lender and any affiliate of the Lender, a continuing security
interest in and to, and assigns to the Lender the following, and each item
thereof, whether now owned or now due, or in which the Grantor has an interest,
or hereafter acquired, arising, or to become due, or in which the Grantor
obtains an interest, and all products, proceeds, substitutions, and accessions
of or to any of the following (all of which, together with any other property in
which the Lender may in the future be granted a security interest, is referred
to herein as the “Collateral”):
 
(a)           Office furniture located at 3980 Howard Hughes Parkway, Suite 450,
Las Vegas, NV  89169.
 
All terms used in this Section 1 and not otherwise defined in this Agreement
shall have the meanings given to them in the Nevada Uniform Commercial Code.  It
is intended that the Collateral include all of the office furniture of the
Grantor at that location.
 
SECTION 2.     Security Agreement.  The security interest in the Collateral
granted pursuant to this Agreement is granted in conjunction with and to secure
the above loan owing by the Grantor to the Lender.
 
SECTION 3.     Perfection of Security Interests.
 
(a)           The Grantor irrevocably and unconditionally authorizes the Lender
to file at any time and from time to time such financing statements with respect
to the Collateral naming the Lender or its designee as the secured party and the
Grantor as debtor, as the Lender may require, and including any other
information with respect to the Grantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as the Lender may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  The Grantor hereby ratifies and approves all
financing statements naming the Lender or its designee as secured party and the
Grantor as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of the Lender prior
to the date hereof and ratifies and confirms the authorization of the Lender to
file such financing statements (and amendments, if any).  The Grantor hereby
authorizes the Lender to adopt on behalf of the Grantor any symbol required for
authenticating any electronic filing.  In no event shall the Grantor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming the Lender or its designee as secured party and the
Grantor as debtor.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)           The Grantor shall take any other actions reasonably requested by
the Lender from time to time to cause the attachment, perfection and first
priority of, and the ability of the Lender to enforce, the security interest of
the Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that the Grantor’s signature thereon is required therefor, (ii)
causing the Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the security
interest of the Lender in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the security interest of the
Lender in such Collateral, (iv) obtaining the consents and approvals of any
governmental authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
 
SECTION 4.      Remedies.  Upon the occurrence of any bankruptcy or other
similar proceeding involving the Grantor, all Liabilities shall be immediately
due and payable.  Upon the occurrence of any other default by the Grantor under
or in connection with the Advance Term Sheet (including the failure to repay any
of the advances or loans made thereunder when due and payable) or this
Agreement, the Lender may declare all Liabilities to be immediately due and
payable and may exercise all other rights and remedies afforded to the Lender
under applicable law as the Lender from time to time thereafter determines as
appropriate.
 
SECTION 5.       Successors and Assigns.  This Agreement shall be binding upon
the Grantor and its respective representatives, successors, and assigns and
shall inure to the benefit of the Lender and its successors and assigns,
provided, however, the Grantor may not assign this Agreement, in whole or in
part, at any time, nor delegate any of its duties hereunder (with any such
attempted assignment or delegation being void), and provided further, no trustee
or other fiduciary appointed with respect to the Grantor shall have any rights
hereunder.
 
SECTION 6.       Severability.  Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
SECTION 7.        Nevada Law.  This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the internal laws of the State of Nevada.
 
SECTION 8.       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
[signature page follows]
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 


 
LAS VEGAS GAMING, INC.




By: /s/  Bruce Shepard                                 
Name:   Bruce Shepard
Title:     Chief Financial Officer
 
 
 
ACCEPTED AND AGREED:


Gaming Arts, LLC




By: /s/   David Colvin                                  
Name:    David Colvin
Title:      Manager


 

 
- 4 -

--------------------------------------------------------------------------------

 
